— Lumpkin J.

By the Court.

delivering the opinion.
In this case we are clear, that apart from the. defect in the indictment, accusing the defendant of being the putative, instead of the actual father of the bastard*child, that Whitfield county had no jurisdiction over the case. The child was begotten and born in Walker county, and there Huff was arrested, brought before a magistrate and refused to give bond for the support and maintenance of the child. So that whether the fact of begetting the bastard, or the refusal to give a bond for its support, or both together, constitute the offence, under the statute, there is no pretext for assuming jurisdiction in Whitfield county. True, the mother resided there, except • when decoyed off temporarily by Huff; and that might be a sufficient reason why the fine,in case of conviction, should be appropriated there. Rutunless both the *427offending parties reside in the same county, it will be found extremely difficult to prosecute, under the Bastardy Act of 1793. There is additional legislation needed. Perhaps, by the mother’s taking up her residence in Walker county, and beginning de novo, a remedy might be practicable; I do not say it is so.
The verbal agreement between the parties, waiving all objections to jurisdiction, &c., if enforcible at all, certainly cannot be unless reduced to writing.
We say nothing about the question made in the bill of exceptions, as to the costs of the two witnesses who were sworn but not examined. As the defendant is relieved from all costs, he is not liable for the payment of this.
Judgment reversed.